The residuary legatees under the will of Frances M. Goldman appeal from decrees allowing, with insignificant modifications, the first account and the second and final account of the conservator covering, in total, the period from June 12, 1963, to May 20, 1965. The only issue is the reasonableness of the charges made by the conservator for services and expenses. The judge made elaborate findings setting out the details and found that the expenses incurred were necessary and reasonable and that charges for services were fair and reasonable. We have examined the reported evidence with exhibits and are unable to say that the judge was plainly wrong. Costs, expenses and counsel fees are Left to the discretion of the Probate Court.

Decrees affirmed.